UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7183



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DEAN COORE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-00-236, CA-02-169-2)


Submitted:    October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Coore, Appellant Pro Se.    Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dean Coore seeks to appeal the district court’s order denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude for the reasons stated by               the

district court that Coore has not made a substantial showing of the

denial of a constitutional right. See United States v. Coore, Nos.

CR-00-236; CA-02-169-2 (E.D. Va. July 1, 2002).         Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2